 DRAVO LIME COMPANYDravo Lime Company and Local 513, LaborersInternational Union of North America. Case 9-CA-10736January 12, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn October 19, 1977, Administrative Law JudgeJoel A. Harmatz issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the Charging Partyfiled a reply brief to the exceptions and briefsubmitted by the Respondent.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Dravo LimeCompany, Maysville, Kentucky, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order, except that theattached notice is substituted for that of the Admin-istrative Law Judge.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products. Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.In affirming the Administrative Law Judge's finding that the Respondentviolated Sec. 8(aXI) of the Act by granting a wage premium to its mineemployees. while a representation petition was pending, in order toinfluence their decision as to whether they wished to be represented by alabor organization, we do not rely on his comment to the effect that "soundmanagement" would have dictated that Respondent implement the above-mentioned wage premium at a time previous to that when it was actuallyinstituted. In our view, it is not for the Board to substitute its judgment forthat of Respondent as to what constitutes "sound management." Inasmuchas we fully agree with the Administrative Law Judge, however, that thegrounds advanced by Respondent for granting the wage premium areunsupported by credible evidence, it is clear that the gratuitous comment ofthe Administrative Law Judge referred to above is unnecessary to supporthis findings.In the portion of his Decision entitled "Background" the AdministrativeLaw Judge inadvertently erred in stating that a notice of hearing was mailedto Respondent on October 19, 1977. The notice was actually mailed on234 NLRB No. 35October 19, 1976. and the Administrative Law Judge's Decision is herebyamended accordingly.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportu-nity to present evidence, it has been found that wehave violated the National Labor Relations Act incertain respects and we have been ordered to poitthis notice and to carry out its terms.The National Labor Relations Act gives you, asemployees, certain rights, including the right:To engage in self-organizationTo form, join, or help a unionTo bargain collectively through a repre-sentative of your own choosingTo act together for collective bargainingor other mutual aid or protectionTo refrain from any or all of these things.Accordingly, we give you these assurances:WE WILL NOT announce or grant new benefitsunder circumstances calculated to influence em-ployees in their choice of whether or not they wishto be represented by a labor organization.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of the rights guaranteed by Section 7 ofthe Act.DRAvo LIME COMPANYDECISIONSTATEMENT OF THE CASEJOEL A. HARMATZ, Administrative Law Judge: Thisproceeding was heard in Maysville, Kentucky, on April 12,1977, upon an original charge filed on October 21, 1976,and a complaint issued on December 30, 1976, alleging thatRespondent violated Section 8(aX3) and (1) of the Act by,on November 1, 1976, granting employees a 20-cent-per-hour underground premium in order to discourage activi-ties on behalf of the Charging Party. In its duly filedanswer, Respondent denied that any unfair labor practiceswere committed. After close of the hearing, briefs weresubmitted on behalf of the General Counsel, the ChargingParty, and the Respondent.Upon the entire record in the proceeding, includingdirect observation of the witnesses while testifying andtheir demeanor, and upon consideration of the posthearingbriefs, I hereby make the following:213 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI. JURISDICTIONRespondent is a Delaware corporation engaged in themining and manufacture of lime and derivative products atits Maysville, Kentucky, facility, the sole location involvedin this proceeding. In the course and conduct of saidoperations, during the 12-month period preceding issuanceof the complaint, a representative period, Respondent soldand delivered goods valued in excess of $50,000 from saidfacility to points located outside the State of Kentucky.The complaint alleges, the answer admits, and I find thatat all times material herein Respondent is, and has been, anemployer engaged in commerce within the meaning ofSection 2(2), (6), and 7 of the Act.11. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I findthat, at all times material herein, the Charging Party is, andhas been, a labor organization as defined in Section 2(5) ofthe Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssueThe sole question presented is whether Respondentindependently violated Section 8(a)(1) of the Act by theinstitution of a 20-cent-per-hour underground premium formine employees during the course of an organizationcampaign.'B. BackgroundRespondent's Maysville facility was opened in 1976 toproduce thiosorbic lime.2Two integrated operations areconducted on that site, one being an underground lime-stone mine and the other a surface plant where the lime iscalcinated. Initial hiring of employees began in May 1976,3with mining operations commencing during that month.Production operations in the plant did not start until laterin August, although some surface employees were hired toengage in preliminary operations at an earlier date. At thetime of the hearing, Respondent employed 70 individualsin the underground mine, while only 30 were employed inthe surface plant.It appears that union activity began in either late June orearly July. The campaign was initiated by the United SteelWorkers of America but, later, the International Union ofOperating Engineers, Local 181, and the Charging Unionalso appeared on the scene. On October 7, 1976, Local 181,filed a petition in Case 9-RC-11733, seeking all hourlyThe complaint also alleges that this conduct constituted a violation ofSec. 8(a)(3). This allegation is purely cumulative in that it would have noeffect upon the remedy. Indeed its only effect is to burden the administrativeprocess at a time when that system is already overtaxed. Despite myexpression of such views at the hearing, in his brief the General Counselagain urges that an 8(a)(3) violation be found in this instance. He correctlyobserves that the Board has in certain decisions adopted such a course.However, those instances are isolated and run counter to the overwhelmingand predominant practice whereby any such violations are redressedthrough Sec. 8(aXI) only. This practice eliminates useless decisionalverbiage and dialogue in getting down to the business of deciding andemployees at the Maysville facility, including undergroundand surface employees. Subsequently the Charging Unionintervened, and pursuant to a notice of hearing mailed onOctober 19, 1977, said intervention was communicated tothe Respondent.On November 8, 1976, the Respondent, by letter,formally notified the employees, inter alia, that effectiveNovember 1, 1976, all underground employees wouldreceive a 20-cent hourly premium, a differential not part ofthe established terms and conditions of employment.C. Concluding FindingsThe premium for underground employees was an-nounced and granted while a petition seeking representa-tion of Respondent's mine and surface employees waspending. As such, under established Board policy, the onuswas upon the Respondent to dissociate the increase fromany desire to influence employees concerning the organiza-tion campaign.4The Respondent asserts that this burdenwas met through testimony generally to the effect thatimplementation of the underground premium was studied,planned, and decided upon in advance of Respondent'sknowledge of union activity, that it was justified bylegitimate business purposes, and that it was announcedand granted at a time corresponding to its declared policyof reviewing existing wage structures at 6-month intervals.The defense rests entirely upon parol testimony offeredthrough witnesses actively engaged at management eche-lons. Although uncontroverted, the salient aspects of thistestimony related to matters occurring within the innerwalls of management, was somewhat subjective, and didnot involve matters susceptible to counterproof. My disbe-lief of the testimony that the decision to effect the changewas made in advance of union activity, in the circum-stances, attests conclusively to the merit in the 8(aXl)allegation involved here.The key witness offered by Respondent was William S.Brown, Respondent's vice president of production engi-neering. Brown, who at all times held immediate operatingresponsibility for the Maysville facility, testified extensivelyconcerning the considerations entering the development ofthe initial personnel package, which was devised to meetthe needs of the Maysville work force. According toBrown, that facility, both in its underground and surfaceoperation, utilized advanced technology requiring a highlyskilled work force, and the paramount objective of com-pensatory aspects of its personnel program was to securequalified applicants, to train them in skilled positions, andto maintain employees in the positions for which they weretrained. To accomplish this, according to Brown, it wasnecessary "to establish a fringe package and a wageproviding an effective and complete remedy for unfair labor practices, whiledispensing with the need for meaningless additional factual developmentand rationalization, which fail to contribute to the establishment ofprecedent of general value to the administration of the Act. In my judgment,it is unnecessary to pass upon the 8(aX3) allegation in this complaint.2 Said product is used in the scrubbing of noxious gases emanating fromutility power plants, a process fostered by the national 'clean air" policy.3 All dates refer to 1976, unless otherwise indicated.4 See Arrow Elastic Corporation, 230 NLRB 110 (1977), and EssexInternational, Inc., 216 NLRB 575, 576 (1975).214 DRAVO LIME COMPANYpackage equal to or better than that in the area in which wewere working in order to attract and keep highly skilledpeople." Brown goes on to relate that, in formulating theinitial wage and benefit structure, a review was conductedof area patterns, in order that Respondent might establish aprogram slightly in excess of that which prevailed in thelabor market.The initial benefit package, effective May 1, 1976,provided for shift differentials, but made no provision for asimilar premium covering underground work. The wagestructure itself established six wage areas to which classifi-cations were assigned, without differentiating betweensurface and underground jobs.Although Brown afforded no direct testimony to thiseffect, the record strongly suggests that, in developing theinitial wage and benefit program, Respondent's representa-tives considered and rejected payment of a separateunderground premium as part of its benefit structure.Thus, Brown himself conceded that underground premi-ums were not uncommon in the mining industry. Alsoadmitted was the fact that benefits at the Black RiverMining Company, the nearest similar operation to theMaysville facility, were considered during these initialdeliberations. Brown knew that said firm paid an under-ground premium. Another of Respondent's witnesses,Robert Stoughton, who was possessed of considerableexperience in mining operations, testified that "it isstandard procedure in most underground operations tohave an incentive program of some nature." In thesecircumstances, it is difficult to imagine that the omission ofan underground premium from the original benefit pack-age could have occurred without close consideration. Thatthis benefit was deliberately deleted is enforced by otherunchallenged evidence. Thus, in June, only a few weeksafter mining operations began, Respondent learned ofrumblings among underground employees concerning theabsence of an underground premium. Apparently theunderground employees had learned that employees ofcontractors working in the initial construction stages hadreceived an extra $1 per hour for working underground.Employee Jay Markins testified that, about a month afterthe commencement of mine operations, he overheard aconversation between Respondent's personnel manager,Richard Oesterling, and a fellow mine employee, JohnArrowsmith. According to Markins, Arrowsmith askedOesterling about "hole" pay, and Oesterling replied "no...there wouldn't be any hole pay." According to Mar-kins, Oesterling went on to argue that surface employeesoccupy hazardous positions, and that "hole" pay was partof the package deal originally received. Arrowsmith con-firms that such a conversation occurred, indicating thatOesterling, in stating that there would be no hole pay,explained that such a benefit had already been figured intothe original wage package. Another employee called by theGeneral Counsel, Roger Botkins, testified that in late Julyor early August, at a meeting with Oesterling and DavidKruhn, Respondent's works manager, Kruhn asked theseveral employees attending what "bitches and gripes" they5 Arrowsmith also testified to a meeting on June 25 at the conclusion ofwhich he asked Oesterling why he did not make reference to the "hole" payissue. Oesterling replied. "1 was waiting on you to bring it up.had. According to Botkins, with corroboration from em-ployee Thomas Taylor, Botkins then asked about theabsence of "hole" pay, claiming that, like the constructionworkers, Respondent's underground employees shouldreceive a Sl-per-hour premium because of the hazardousconditions. Kruhn indicated that the employees would nothave "hole" pay because it was just as dangerous on top ofthe ground as it was underground, and further that "hole"pay had already been figured into the base salary of theunderground workers.5Neither Oesterling nor Kruhn testified. Based on thecredited testimony of Botkins, Arrowsmith, and Taylor, Ifind that, early in the operations of a mine, Respondent'sofficials learned of employee dissatisfaction because of theabsence of an underground premium and, rather than holdout any possibility that this aspect of the wage structuremight be revised, they discouraged all such hopes byindicating that such a premium had been considered inestablishing the initial wages, while supporting the justifica-tion for that practice by alluding to arguments foundedupon the assertion that hazardous conditions existed forsurface workers as well.There can be no question that the steadfast adherence toand defense of the initial wage formula advanced byOesterling and Kruhn were reversed through the grant ofpremium pay later in November. However, it is Respon-dent's position that the latter action was pursuant to adecision made prior to its acquisition of knowledge thatunion activity existed in the plant. Brown was the soleindividual called by Respondent who was involved directlyin deliberations concerning this dramatic reversal in wagepolicy. According to Brown, he first learned of unionactivity when he received a copy of the representationpetition which had been filed on October 7.6In defense of the timing of the reversal of pay policy,Brown relates that during "early" operations in the mine itwas observed that the underground environment was notgood. Working conditions were cramped and hazardous,which resulted in several accidents. Brown asserts that thiscreated "unrest" among the underground employees,which was reflected in requests to transfer from under-ground to surface jobs. Termination of this bidding patternwas desired because movement of manpower betweenclassifications entailed wasted training and a loss of skills.Thus, according to Brown, in July and August he specifi-cally considered implementation of an underground premi-um. He claims that in August surveys were conductedamong the plant people to determine the impact upon theirmorale of such a premium for coworkers in the mine.Finally, Brown asserts that "in late September" it wasdetermined to apply an underground premium, but thatonce it was determined to grant such a premium, it wasnecessary to seek approval from higher officials of theCompany, and that this approval was obtained in earlyOctober.Respondent sought to confirm segments of Brown'saccount through two other witnesses, Bob Stoughton andWilliam May. May, the plant superintendent, had no6 It is noted that I do not agree with the assertion in the Charging Party'sbrief that this phase of Brown's testimony failed to reflect a denial of unionactivity prior to October 7.215 DECISIONS OF NATIONAL LABOR RELATIONS BOARDresponsibility for underground operations. He testifiedthat, in "early" August, he received instructions from RobMain7and Dick Oesterling to canvass plant employees asto their feelings concerning an underground premium andthat he immediately did so.8Stoughton was hired onOctober 16 as mine manager. He testified that duringseparate preemployment interviews with Brown andKruhn, the latest of which occurred on or about September15, he was informed that the Company would install anunderground premium9Aside from testimony of Stoughton and May, itselfdubious, no other evidence was adduced to corroborateBrown. Furthermore, despite testimony by the latter thathe spent only half of his time in Maysville,10 and hisassertions that the decision to grant the increase occurredagainst a background of evaluation, planning, and surveys,not a single document was produced to confirm thatunderground pay was the subject of formal managementcommunication prior to the filing of the representationpetition."Brown himself was not an impressive witness. Herevealed a propensity to ramble in generalities, but toevade when pressed, and his testimony that the grant ofunderground pay was not influenced by organizationactivity is deemed unreliable. I am convinced that thereversal of the initial wage policy evident from the grant ofan underground premium was prompted only after theunrest among employees had manifested itself through thefiling of a representation petition.Brown directed the planning leading to promulgation ofthe initial wage package. During the formulation of thatpolicy, Brown, while surely aware of the hazards to beencountered in mining operations,12and with knowledgethat Black River and other mining ventures paid apremium for such work, nonetheless, either consciouslydecided or adopted recommendations that omitted aspecial wage offset for employees to be confronted withthese problems. It is claimed by Respondent that this was a"mistake," and that its correction was firmly foretoldbefore it learned of union activity.Other evidence lends weight to the view that Brown andother management representatives grudgingly resisted anysuch change and assumed a defensive posture towards theinitial benefit package during the period prior to the filingof the petition. This is evident from the flat statements of7 Rob Main's status with Respondent is not defined on the record.5 None of the plant employees who were the object of this alleged surveywere called. Brown, who did not impress me as an individual inclinedtoward the haphazard, testified that this survey was initiated pursuant to hisdirection. When one considers the purpose of this survey in relation to whenit occurred, curiosity is aroused. Brown relates that plant production did notcommence until late August or early September. and from May's testimonythe survey was conducted when only 7 of the 30 surface employees, whowere engaged at the time of startup, were employed. It is fair to assume thatsuch a survey would offer a useful barometer only if aimed at achieving afair sample of reactions by surface employees. Since any new undergroundpremium would not be effected until November 1, the failure to defer thesurvey for 2 weeks to that end is in character with other illogical aspects ofthe defense.H I was not impressed with Stoughton's demeanor. Furthermore, histestimony seemed improbable when weighed against other evidence offeredby Respondent. Thus, Brown testified that he did not receive approval forthe new benefit until October I. In addition, the testimony of Nick Logan,who since October II had been a maintenance supervisor in the mine, wasOesterling and Kruhn that there would be no "hole" pay,and to their efforts to counter employee complaints byarguing that surface jobs were also hazardous.13Along this same line is the content of a document whichis in evidence as Respondent's Exhibit 6. Brown testifiedthat this document was prepared-as part of the reevalua-tion of the initial wage policy-to evaluate that packagewith prevailing and future benefits at Black River MiningCompany. It was prepared in July at Respondent's Pitts-burgh headquarters. Though the employee dissatisfactionover the premium had not emerged at that time, andthough surface production operations had not yet com-menced, this document was forwarded to Maysville man-agement on August 10, the date it bears. The analysisembodied therein totally ignores the disparate practicesconcerning the overtime premium existing between the twofirms, and utilizes composite benefit values which reflectthe economic advantage of Respondent's initial wage andfringe package over that of Black River Mining. Thestatistical study embodied therein is fuel for the argumentagainst, rather than for, addition of special new benefitslimited to underground workers.'4Also questionable is the fact that Respondent, accordingto Brown's account, elected to give primacy to its 6-monthbenefit review policy over effective and immediate solutionof the problems presented by mine-to-surface transfers.The underground premium is not the equivalent of anupward revision in wage rates. Unlike the latter, such abenefit is not complicated by cost-of-living factors andrates paid by other employers competing in the same labormarket, the shifting nature of which would lend justifica-tion to a target date for implementation. Undergroundpremiums are either deemed necessary or not. Respondentspurned this concept initially. Yet, according to Brown,environmental conditions in the mine, detected afterstartup, prompted a change in this policy. However, oncross-examination, he conceded that safety innovationshad eliminated these hazardous conditions by the fall ofthe year. Thus, it is the sense of his testimony that, as ofNovember 1, the mine environment had reached a safetylevel on parity with what had been anticipated before May1976 when "hole" pay was eliminated from the initial wagepackage. The picture presented is that Respondent, ratherthan solve the real problem by at least announcing itsintentions, deferred until the underlying cause, apart fromto the effect that he did not learn that "hole" incentive pay would be granteduntil late October. It strikes me as unlikely that Stoughton, a mere applicantfor employment, would have received such hard information in Septemberat the time when the decision to grant the benefit had not reached its finalstages.'0 Brown is based at Respondent's headquarters in Pittsburgh, Pennsyl-vania.I" The record does contain an internal memo from Oesterling to Brown,dated June 4, which mentions the need for upward revisions in base ratesand refers to Black River Mining, but is devoid of any direct or impliedreference to underground premiums. See G.C. Exh. 2.12 Brown conceded that, regardless of the degree to which safetymeasures are invoked, accidents in underground operations are never totallyavoided.13 Brown admitted that, in late June, he discussed the employee demandsfor "hole" pay with Oesterling.14 Somewhat incomprehensible is the testimony of Brown that thisdocument played "a large part" in the decision to grant the undergroundpremium.216 DRAVO LIME COMPANYemployee morale, had been corrected by other manage-ment actions. Sound management would dictate otherwise.Furthermore, Brown claimed that he decided to grant theunderground premium in September. At that time, the bulkof the surface work force had been engaged for only a fewweeks. Apparently the only dissatisfaction with workingconditions centered on the "hole" pay issue raised by thelarger group of underground workers. Brown knew this inSeptember, and he was also mindful of the possibility thattransfers from the mine, and the inefficiencies createdthereby, would continue until premium pay was granted orannounced.15Neither course was taken. On the contrary,mine employees were not even alerted to the possibilitythat their demands for "hole" pay would be consideredand, as I interprete the testimony of Nick Logan, a witnessfor the Respondent, a decision, if made, to grant the newbenefit was enshrouded with secrecy. Brown's account ofthe evolution of the "hole" pay benefit did not have a ringof truth.16The belated adoption of an underground premiumoccurred during the pendency of an election petition, andat a time after unrest among mine employees over itsabsence had become common knowledge. The under-ground work force at the time of the hearing consisted of70 workers while that on the surface numbered only 30. Itis fair to assume that this ratio held firm in November1976. Quite obviously, dissatisfaction among the mineemployees would have substantial bearing upon dispositionof any question concerning representation. My rejection, asincredible, of the testimonial basis for Respondent's de-fense, including the assertion that a decision to grant thebenefit was made prior to the filing of the petition, leadsinescapably to the conclusion that the reversal in wagepolicy prompting announcement of the new premium waspredicated upon both an awareness that the discontentamong underground workers might well have inspired theunion activity, and a desire to neutralize any such move-ment by resolving the grievance suspected of having givenimpetus thereto. Accordingly, I find that Respondent, bygranting the underground premium to influence employeechoice on the representation issue, violated Section 8(aX1)of the Act.1s According to Resp. Exh. 3, of the underground employees who wereawarded surface jobs, three filled positions first posted for bidding on orafter September 24.16is Employees were notified that underground premiums would begranted by letter dated November 8. Although this letter also informed as toincreases in general wage levels, no explanation is offered for the delayedannouncement of benefits which were deemed effective earlier on Novem-ber I.'7 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.THE REMEDYHaving found that Respondent committed the aforesaidunfair labor practice, I shall recommend that it be orderedto cease and desist therefrom and to take certain affirma-tive action designed to effectuate the policies of the Act.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER17The Respondent, Dravo Lime Company, Maysville,Kentucky, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Announcing and granting new benefits to employeesunder conditions calculated to influence employees in theexercise of their rights to choose freely whether or not theywish to be represented by a labor organization.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed by Section 7 of the Act.2. Take the following affirmative action which is foundnecessary to effectuate the policies of the Act:(a) Post at its Maysville, Kentucky, facility copies of theattached notice marked "Appendix." 1 Copies of saidnotice, on forms provided by the Regional Director forRegion 9, after being duly signed by Respondent's autho-rized representative, shall be posted by Respondent imme-diately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(b) Notify the Regional Director for Region 9, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes."I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."217